Exhibit 10.1
Rochester Medical Corporation
Fiscal 2011 Management Incentive Plan
(adopted by the Compensation Committee of the Board of Directors on November 18,
2010)
EXECUTIVE MANAGEMENT INCENTIVE PLAN (BONUS)
Eligibility

•  
All Executive Officers will be eligible to participate.
  •  
Recommended participation rates have been set by the President, and are based
upon the respective position level and function of each executive.
  •  
Participation rates for incentive bonuses are expressed as a percentage of base
salary.

Fiscal 2011

                                              Bonus Participation     Weighted
Performance       (% of Base Salary)     Criteria       Minimum     Target    
Maximum             Gross   Participant   Payout     Payout     Payout     Sales
    Margin  
Anthony Conway
    0 %     60 %     90 %     50 %     50 %
David Jonas
    0 %     50 %     75 %     50 %     50 %
Martyn Sholtis
    0 %     50 %     75 %     75 %     25 %
Philip Conway
    0 %     50 %     75 %     50 %     50 %
James Carper
    0 %     50 %     75 %     75 %     25 %
Robert Anglin
    0 %     40 %     60 %     50 %     50 %

•  
Both weighted performance criteria (sales and gross margin) have minimum
requirements and maximum levels of payout. The range of accomplishment for each
performance criteria is 0%-150%, with 100% being at target. The sales and gross
margin performance targets are approved by the Compensation Committee. The
performance target for sales for 100% achievement is based on the approved
fiscal 2011 sales budget, with the minimum requirement set at sales equivalent
to fiscal 2010 results, and the maximum payout earned at two times the
incremental sales growth dollar target over fiscal 2010 results as set forth in
the fiscal 2011 sales budget. The performance target for gross margin for 100%
achievement is based on budgeted fiscal 2011 gross margin percentage, with the
minimum requirement set at 4% below the budgeted fiscal 2011 gross margin
percentage, and the maximum payout earned at 4% above the budgeted fiscal 2011
gross margin percentage.

Bonus Calculation and Payout
The CFO will calculate actual results from the respective areas of
responsibility for each executive against financial targets for review by the
CEO. All targets will be calculated exclusive of exchange rate gains or losses.
This calculation will result in a payout level as a percentage of the annual
incentive target. Performance levels will be reviewed, and any deviations from
the approved plan must be approved, by the Compensation Committee prior to
disbursement.

 

